Wheeler, J.
In the case of Vanhook v. The State we held that mere irregularities in the manner of selecting and *243impanneling the grand jury, not affecting the competency of any of the members, cannot be pleaded in abatement, or made the ground of a motion to quash the indictment, but can only be taken advantage of by challenge. (12 Tex. R. 252, 268.) The matter pleaded in abatement of the present indictment was a mere irregularity in impanneling the grand jury, in no way affecting the qualifications or competency of any of the members of that body; and on the authority of the case of Vanhook and authorities there cited, there was error in sustaining the plea and quashing the indictment. The judgment must therefore be reversed, and the cause remanded.
Reversed and remanded.